Evans, J.
1. Under an accusation of being a common cheat and swindler, where the evidence supports the allegations therein, and the person alleged to have been defrauded is shown to have parted with his property upon the false. representation of a fact, and has sustained loss and injury, a verdict finding the defendant guilty is not without evidence to support it.
2. An exception that the court failed to charge a certain proposition is without merit, where it appears that no request to so charge was made, and where the general charge covered the substantial issues of the case.

Judgment affirmed.


All the Justices concur, except Fish, G. J., absent.

T. L. Reese and Seaborn Reese, for plaintiff in error.
R. W.'Moore, solicitor, contra.